


Exhibit 10.13


HYSTER-YALE MATERIALS HANDLING INC. AND SUBSIDIARIES
Director Fee Policy (Amended Effective as of January 1, 2013)




This Director fee policy shall apply to each Director of Hyster-Yale Materials
Handling, Inc. (Hyster-Yale) or one of its subsidiaries, other than (i)
Directors who are full-time employees of Hyster-Yale or one of its subsidiaries
or (ii) Directors who have entered into separate written fee agreements
authorized by the Board of Directors and executed by an authorized officer of
Hyster-Yale or one of its subsidiaries.


Each Director of Hyster-Yale will receive an annual retainer of $125,000,
payable quarterly in arrears. Each quarterly payment shall consist of $14,000 in
cash and $17,250 worth of Hyster-Yale Class A Common Stock, transfer of which is
restricted pursuant to the terms of the Hyster-Yale Non-Employee Directors'
Equity Compensation Plan.


Each Director of NACCO Materials Handling Group, Inc. who is not a Director of
Hyster-Yale will receive an annual retainer of $20,000, payable in cash
quarterly in arrears in installments of $5,000.


Each Chairman of a Committee of the Hyster-Yale Board of Directors will receive
an additional annual Committee Chairman's fee of $5,000, payable in cash
quarterly in arrears in installments of $1,250; provided, however, that the
Chairman of the Audit Review Committee will receive an annual Committee
Chairman's fee of $10,000, payable in cash quarterly in arrears in installments
of $2,500. 100% of all fees paid for service as Chairman of a Committee is
attributable to services for NACCO Materials Handling Group, Inc. and its
subsidiaries.


Each member of a Committee (other than the Executive Committee) of the
Hyster-Yale Board of Directors, including Committee Chairmen, will receive an
additional annual Committee member's fee of $5,000 for each Committee on which
such Director serves, payable in cash quarterly in arrears in installments of
$1,250. 100% of all fees paid for service as a member of a Committee is
attributable to services for NACCO Materials Handling Group, Inc. and its
subsidiaries.


Each Director of Hyster-Yale or a Hyster-Yale subsidiary will be paid a meeting
fee of (a) $1,000 for each Hyster-Yale or subsidiary Board meeting attended,
provided that no Director shall be paid for attendance at more than one Board
meeting on any single day, and (b) $1,000 for each Committee meeting attended.
In the case of either joint meeting or joint committee meetings, the fees
associated with that meeting will be allocated among the companies that actually
met.


This amended policy is effective as of January 1, 2013




